EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John LeBlanc on 12/29/21.

The application has been amended as follows: 

--1. An electronic device comprising:
at least one communication circuitry;
a display;
a processor operatively connected to the at least one communication circuitry and the display; and
a memory operatively connected to the processor,
wherein the memory is configured to store instructions, that when executed, cause the processor to:

identify first exercise-related information of a first user measured during a first time interval, based on information received from the at least one external electronic device,
identify second exercise-related information of the first user measured during a second time interval after the first time interval, based on information received from the at least one external electronic device,
in response to a determination that the identified first exercise-related information and the identified second exercise-related information are information on a correlated exercise, based on a configured reference, merge the identified first exercise-related information and the identified second exercise-related information as one continuous exercise and display the merged first and second exercise-related information as the one continuous exercise through the display, and
in response to a determination that the identified first exercise-related information and the identified second exercise-related information are not information on the correlated exercise, based on the configured reference, display the identified first exercise-related information and the identified second exercise-related information separately through the display,
wherein the configured reference comprises at least one of a type of an exercise machine, location information, or environment information corresponding to each of the first and second time intervals.--

--9. An electronic device comprising:
at least one communication circuitry;
a display;
at least one sensor;
a processor operatively connected to the at least one communication circuitry,
the display, and the at least one sensor; and
a memory configured to store instruction, the memory operatively connected to
the processor,
wherein the instructions stored in the memory, when executed, cause the
processor to:
store first exercise-related information of a first user in the memory,
based on information measured during a first time interval by the at least one sensor, make a connection with at least one external electronic device through the at least one communication circuitry,
identify second exercise-related information of the first user measured during a second time interval after the first time interval, based on information received from the at least one external electronic device,
in response to a determination that the stored first exercise-related information and the identified second exercise-related information are information on a correlated exercise, based on a configured reference, merge the stored first exercise-related information and the identified second exercise-related information as one continuous exercise and display the merged first and second 
in response to a determination that the stored first exercise-related information and the identified second exercise-related information are not information on the correlated exercise, based on the configured reference, display the stored first exercise-related information and the identified second exercise-related information separately through the display,
wherein the configured reference comprises at least one of a type of an exercise machine, location information, or environment information corresponding to each of the first and second time intervals.--

--16. An electronic device comprising:
at least one communication circuitry;
a display;
at least one sensor;
a processor operatively connected to the at least one communication circuitry,
the display, and the at least one sensor; and
a memory configured to store instructions, the memory operatively connected
to the processor,
wherein the instructions stored in the memory, when executed, cause the
processor to:
make a connection with at least one external electronic device through
the at least one communication circuitry,

store second exercise-related information of the first user in the memory, based on information measured during a second time interval after the first time interval by the at least one sensor, and
in response to a determination that the stored first exercise-related information and the stored second exercise-related information are information on a correlated exercise, based on a configured reference, merge the first exercise-related information and the second exercise-related information as one continuous exercise and display the merged first and second exercise-related information as the one continuous exercise through the display, and
in response to a determination that the stored first exercise-related information and the stored second exercise-related information are not information on the correlated exercise, based on the configured reference, display the stored first exercise-related information and the stored second exercise-related information separately through the display,
wherein the configured reference comprises at least one of a type of an exercise machine, location information, or environment information corresponding to each of the first and second time intervals.--


--25. The electronic device of claim 9, wherein the at least one external electronic device is an exercise machine comprising at least one short-range communication circuitry.--
--26. The electronic device of claim 16, wherein the at least one external electronic device is an exercise machine comprising at least one short-range communication circuitry.—

Allowable Subject Matter
Claims 1, 3, 5-9, 12-16, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of claim 1, 9, and 16 is due to the removal of the start and end of time intervals and exercise time information.  The prior art fails to show or suggest the above in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/           Primary Examiner, Art Unit 3711